Citation Nr: 1511024	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to January 20, 2013, and thereafter, in excess of 40 percent for diabetes mellitus with erectile dysfunction. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to September 1970. 

These matters come on appeal to the Board of Veterans' Appeals from a November 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Oakland, California (RO).  In pertinent part of that rating decision, the RO awarded service connection for diabetes mellitus and assigned a 20 percent evaluation and denied the claim for entitlement to service connection for hypertension as secondary to diabetes mellitus.  The Veteran appealed the initial assigned evaluations and the denial of his service connection claims. 

Notably, during the pendency of the appeal, in a June 2008 rating decision, the RO awarded service connection for peripheral neuropathy of the right and left lower and upper extremities.  The Veteran did not appeal the initial assigned evaluations for his disabilities due to peripheral neuropathy, and as such, the matters are not currently on appeal.  

In February 2013, the RO increased the evaluation for the service-connected diabetes mellitus to 40 percent beginning on January 20, 2013 and granted a total disability rating based on individual unemployability (TDIU) beginning on July 27, 2008.  

A videoconference hearing was scheduled for September 2013.  In August 2013, the Veteran indicated that he would not attend this hearing and he withdrew his request.  See 38 C.F.R. § 20.704(e) (2014).

In pertinent part of a November 2013 decision, the Board remanded the claims for increased rating for diabetes mellitus and for service connection for hypertension to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's remand instructions, the Veteran's VA treatment records were updated in the claims folder and a supplemental VA medical opinion was obtain addressing whether the Veteran's hypertension was permanently aggravated by his service-connected diabetes mellitus. 

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to January 20, 2013, the competent evidence of record demonstrates that the Veteran's service-connected diabetes mellitus is manifested by continuous medication and a restricted diet, but without required restriction of his activities.

2.  At no time during the pendency of this claim has the Veteran's diabetes mellitus been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or at least twice-a-month visits to a diabetic care provider.

3.  At no point during the pendency of the claim has the Veteran's diabetic complication due erectile dysfunction been manifested by any deformity of the genitalia, or diabetic complication due to mild retinopathy been manifested by impairment of vision, pain, episodic incapacity, or active pathology.

4.  The Veteran is shown to have served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides. 

5.  The Veteran is not shown to have manifested complaints or findings referable to hypertension during his period of service or for many years thereafter. 

6.  The preponderance of the evidence is against a finding that the Veteran's hypertension is etiologically related to his period of service, to include due to herbicide exposure or another event, or as caused or aggravated by the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating higher than 20 percent prior to January 20, 2013, and thereafter in excess of 40 percent for service-connected diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in July 2007 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in August 2007, February 2010, and January 2013 to determine the severity of his diabetes mellitus.  VA has also obtain medical opinions dated in January 2013 and March 2014 that address whether the Veteran's hypertension is proximately caused or aggravated by his service-connected diabetes mellitus.  The Board acknowledges that the findings contained in the January 2013 VA examination reports appear somewhat contradictory.  In the January 2013 VA diabetes mellitus examination report, the VA examiner marked that the Veteran's hypertension was likely aggravated by his service-connected diabetes mellitus.  However, in the January 2013 VA hypertension examination report conducted by the same VA examiner, it was noted that it was less likely than not that the Veteran's hypertension was proximately caused or aggravated by his service-connected diabetes mellitus.  As such, the Board sought clarification from the VA examiner.  Any deficiency in the 2013 examination report was resolved by the VA examiner in the March 2014 supplemental VA medical opinion report.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran's representative indicated that a new VA examination was needed to evaluate the severity of the Veteran's diabetes mellitus.  See February 2015 Informal Hearing Presentation.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus since he was last examined by VA in January 2013.  Moreover, the Veteran has not asserted that his diabetes mellitus has worsened since his last VA examination.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

It is noted that the VA medical reports addressing etiology of the hypertension did not provide an opinion expressly concerning whether the Veteran's Agent Orange exposure led to the development of hypertension many years after service.  Rather, the VA examinations and opinions focused on the onset of the Veteran's hypertension and whether there was a link between the Veteran's hypertension his service-connected diabetes mellitus.  Nevertheless, an additional medical examination or medical opinion is not necessary to decide the claim.  While there is evidence of current hypertension and evidence showing that the Veteran suffered an event in service (i.e., Agent Orange exposure), there is no indication that the hypertension may be associated with the established Agent Orange exposure in service.  The Secretary of VA, who is required under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange, has not done so with regard to hypertension.  Moreover, the Veteran has not submitted any medical evidence suggesting such association.  Therefore, another medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks higher evaluations for his disability due to diabetes mellitus.  His disability is rated as 20 percent disabling prior to January 20, 2013, and thereafter, his disability is rated as 40 percent disabling. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus is warranted when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913. The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67 ).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met. It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7). 

Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board will discuss such complications below, with the exception of diabetic neuropathy in the upper and lower extremities.  As discussed above, the Veteran did not appeal his assigned evaluations for his service-connection neuropathy in his upper and lower extremities.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran filed his claim for service connection for diabetes mellitus in March 2007.  The available private and VA treatment records show findings of elevated blood sugar levels in 1988, but the Veteran was not diagnosed with diabetes mellitus until 1998.  He initially used restricted diet to treat his diabetes mellitus, but he was subsequently prescribed an oral agent for his diabetes mellitus.  These treatment records show that the Veteran was advised to exercise, and the records do not indicate that his activities were limited because of his diabetes mellitus.  See private and VA treatment record dated through 2007. 

In August 2007, the Veteran was afforded a VA examination in conjunction with his claim.  The Veteran informed the VA examiner that he was diagnosed with diabetes mellitus in the 1990s and he takes an oral agent.  The Veteran denied any episodes of ketoacidosis or hypoglycemia, or diabetic events requiring hospitalization.  It was noted that a review of the medical records did not reveal evidence of retinal or renal involvement, and the Veteran denied symptoms of erectile dysfunction or skin problems with his feet.  The findings from clinical evaluation were recorded.  In summary, the VA examiner noted that the Veteran has diabetes mellitus for the past 20 years.  He has never been on insulin or required hospitalizations for ketoacidosis or hypoglycemic attacks.  The Veteran does not have any complications related to retinal, kidney, skin or gastrointestinal problems.  The Veteran does not require limitation of activities for his diabetes mellitus. 

Subsequent VA treatment records show that the Veteran's diabetes mellitus was no longer under good control with oral agent, and he was prescribed insulin to treat his diabetes mellitus starting in September 2008.  VA treatment records show that the Veteran saw his VA medical provider approximately once a month or every two months between September 2008 to September 2009 in order to adjust his insulin medication.  
In February 2010, the Veteran was afforded another VA examination to evaluate the severity of his diabetes mellitus.  The VA examiner noted that the Veteran's medication for his diabetes mellitus had been changed to insulin from an oral agent.  It was noted that the Veteran's diabetes mellitus was in good control on the insulin, but the Veteran was no longer able to work as driver since he started on insulin.  The VA examiner noted that the Veteran had peripheral neuropath and erectile dysfunction as complications of his diabetes mellitus, but there was no evidence of retinal, kidney or skin complications.  The Veteran did not have a history of ketoacidosis or hypoglycemic episodes requiring hospitalizations.  The Veteran attempted a restricted diet and he did not have limitation of strenuous activities because of his diabetes mellitus.  It was noted that the Veteran visited his medical provider approximately four to six times a year for his diabetes mellitus. 

VA treatment records starting in August 2011 show findings of mild diabetic retinopathy.  These subsequent VA treatment records do not show that the Veteran was hospitalized for his diabetes mellitus, and there is no indication that the Veteran experienced ketoacidosis or hypoglycemic episodes.  The VA treatment records do show that the Veteran sought emergency medical treatment on several occasions in 2012, but these were not related to his diabetes mellitus.  See VA treatment records dated in 2012 for emergency treatment for sinus problems, chest pain, skin rash, and injuries related to a fall from his bed.  

The severity of the Veteran's diabetes mellitus was again evaluated by VA in January 2013.  The examination report shows that the Veteran uses insulin, restricted diet, and regulation of activities to treat his diabetes mellitus.  The Veteran is restricted in activities where he cannot walk for prolonged periods of time or his blood sugar will drop too low.  The Veteran saw his medial provider less than twice a month for his diabetes mellitus.  The Veteran did not have a history of  hospitalization for episodes of ketoacidosis, but he reported being hospitalized more than three times in the past year for episodes of hypoglycemia.  The Veteran has not had progressive unintentional weight loss attributable to diabetes mellitus, but he has experienced progressive loss of strength due to diabetes mellitus.  It was noted that the Veteran also had peripheral neuropathy and erectile dysfunction associated with his diabetes mellitus.  The Veteran experiences polyuria, nocturia, and numbness in his feet and hands.  There was no evidence of weight loss due to diabetes mellitus.  On clinical evaluation, the VA examiner observed that the Veteran was well-nourished and in no acute distress.  Funduscopic examination revealed normal bilateral eye examination.  There was evidence of loss of hair to the extremities and dermatitis cross the chest.  It was noted that there was evidence of edema and stasis dermatitis on the extremities but this was not attributable to diabetes mellitus.  There was no evidence of urinary or bowel problems.  The VA examiner found that the Veteran's diabetes mellitus impacted his ability to work, to ambulate without assistance, to lift more than five pounds and to stand or walk for prolonged periods. 

Based on a review of the foregoing, the Board finds that disability due to the Veteran's diabetes mellitus does not support the criteria for an evaluation in excess of 20 percent prior to January 20, 2013 or an evaluation in excess of 40 percent thereafter under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Prior to January 20, 2013, the evidence of record, includes two VA examination reports, VA treatment records, and private treatment records, which show that the Veteran was continuous medication (he was prescribed an oral agent prior to September 2009, and thereafter he uses insulin) and a restricted diet for diabetes, but that no clinician or medical professional had recommended avoidance of strenuous occupational and physical activities.  The fact that the Veteran has to carefully monitor his glucose levels through managing his diet does not equate to regulation of activities as defined in Diagnostic Code 7913, which requires a clinical finding that the Veteran must avoid strenuous occupational and physical activities.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.
 
The Board acknowledges that a 40 percent rating was assigned as of January 20, 2013 was based on the VA examiner's conclusion that regulation of activities was required due to the Veteran's report that he was precluded from prolonged walking in order to avoid hypoglycemic episodes.  However, this type of regulation of activities can hardly equate to the kind contemplated by Diagnostic Code 7319 which describes "avoidance of strenuous occupational and recreational activities" because of symptomatology related to his diabetes mellitus.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.  Accordingly, the criteria for a rating greater than 20 percent for diabetes prior to January 20, 2013 have not been satisfied. 

In addition, the criteria for a rating higher than 40 percent since January 20, 2013 has not been satisfied.  The evidence shows that although the Veteran reported to the January 2013 VA examiner that he experienced more than three hypoglycemic episodes in a year, a review of the VA medical records does not show episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice-a-month visits to a diabetic care provider.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Rather, VA treatment records show that he sought VA emergency medical treatment for medical conditions other than his diabetes mellitus.  While the Veteran might experience transient hypoglycemic reactions, his symptoms do not equate to the severity that requires hospitalizations so as to warrant an evaluation in excess of 40 percent.  

As the evidence shows that the Veteran's diabetes mellitus does not met the criteria for a rating higher than 20 percent at any point prior to January 20, 2013, or a rating higher than 40 percent at any point since January 20, 2013, further staging is not warranted.  See Hart, 21 Vet. App. at 509-10. 

Next, the Board will consider whether the evidence shows that the Veteran any other conditions as complications of his diabetes mellitus disability that warrant a separate compensable rating under the purview of Note 1.  See 38 C.F.R. § 4.119. 

Here, the Board notes that the record reflects that the Veteran has mild non-proliferative retinopathy, erectile dysfunction, and peripheral neuropathy attributable to his diabetes mellitus.  As noted in the Introduction, the Veteran did not appeal the RO's 2010 initial assignment of evaluations for peripheral neuropathy in his upper and lower extremities, and as such, those matters will not be address on appeal.  The Board will address whether separate evaluations are warranted for the Veteran's retinopathy and erectile dysfunction as complications of diabetes mellitus.  

A separate compensable rating is not warranted for mild retinopathy.  In this regard, while the VA treatment records show a diagnosis of mild non-proliferative retinopathy retinopathy, the Veteran's retinopathy has not resulted in impairment of vision, pain, episodic incapacity, or active pathology, and has not required rest during the pendency of this claim.  See 38 C.F.R. § 4.84a, DC 6006 (2008) and (2014) (During the pendency of this appeal, the criteria for rating eye disabilities were amended.  See 73 Fed. Reg. 66543 (Nov. 10, 2008)).  Retinitis, later amended to retinopathy, when present in chronic form, is rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  See 38 C.F.R. § 4.84a, DC 6006 (2008) and (2014).  The VA medical records show that the Veteran has mild non-proliferative retinopathy, but it is not manifested by vision loss, blurry vision, or any other symptoms or pathology.  Instead, the 2013 VA examination report showed that the Veteran had a normal bilateral eye examination.  A separate compensable rating is not warranted for mild retinopathy.  See 38 C.F.R. § 4.84a, DC 6006 (2008) and (2014).

Similarly, a separate compensable rating is not warranted for the Veteran's erectile dysfunction.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction in itself.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ in 38 U.S.C. § 1114(k).   A July 2010 rating decision granted service connection for erectile dysfunction due to diabetes as well as entitlement to SMC for loss of use of a creative organ.  A separate compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  Here, VA medical records show that the Veteran's genitals were found to be normal on examination, and there is no other evidence of deformity of the penis, removal of the glans penis, or other pathology of the penis or testis.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7522 or any other diagnostic code pertaining to pathology of the male genitalia.  See 38 C.F.R. §4.115b.  A separate compensable rating is not warranted for the Veteran's erectile dysfunction.  

 The evidence fails to establish any additional complications for which separate compensable rating are warranted.  A separate compensable rating is not warranted for any bladder or bowel impairment.  While the examination reports show the Veteran complained of bowel and bladder problems, there is no objective evidence of such impairments or problems found on examination.  There is also no evidence of renal disease attributable to the Veteran's diabetes mellitus shown during the applicable period under appeal.  Accordingly, no diagnoses of such impairments or problems were rendered and associated with his diabetes mellitus at any point during the period under appeal.  See 38 C.F.R. §§ 4.114, 4.115a. 

In summary, and based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent prior to January 20, 2013, and thereafter an evaluation in excess of 40 percent for service-connected diabetes mellitus.  See 38 C.F.R. § 4.114, Diagnostic Code 7913.  The preponderance of the evidence is against the award of separate compensable disability ratings.  38 C.F.R. § 4.114, Diagnostic Code 7913, Note (1).  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.

 Other Considerations

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's diabetes mellitus disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Referral of the Veteran's diabetes mellitus, type II, for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b).  Specifically, the Veteran's diabetes mellitus requires the use of continuous medication and a restricted diet, and as of January 20, 2013, has also required regulation of activities as stated by a VA examiner.  All of these manifestations are contemplated by Diagnostic Code 7319.  See 38 C.F.R. § 4.119.  The fact that a particular symptom, such as transient hypoglycemic episodes, may not be mentioned in the criteria does not in itself warrant extraschedular referral.  

In this regard, the rating criteria contemplated by Diagnostic 7319 indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has, but rather on their disabling effects and based on the level of care needed for the diabetes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Complications of the Veteran's diabetes, including peripheral neuropathy, retinopathy, and erectile dysfunction, are either separately evaluated under an appropriate diagnostic code (as discussed below) or are included in the rating assigned the Veteran's diabetes if not separately compensable, as directed by DC 7319, Note (1).  Finally, no examiner or treating clinician has suggested that the Veteran's diabetes presents an exceptional or unusual disability picture. 

Thus, the Veteran's diabetes mellitus disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disability on appeal is not warranted.

With regard to consideration of total disability rating due to individual unemployability (TDIU), the Board notes that the Veteran has already been awarded TDIU based on the severity of his service-connected disabilities since July 2008 by the RO in a February 2013 rating decision.  The Veteran did not appeal the effective date of his TDIU award.  In addition, the evidence of record reflects that the Veteran was not unemployable prior to July 2008.  The Board finds that no further consideration of TDIU prior to July 2008 is needed.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.   See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks service connection for hypertension.  In particular, he asserts that his hypertension is secondary to his service-connected diabetes mellitus. 

Although the Veteran does not assert (nor does the evidence of record show) that his current diagnosed hypertension is directly related to service, the Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and 
medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

Under VA rating criteria, the term, hypertension, means that diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

Here, the medical evidence of record clearly establishes that the Veteran has hypertension. See Private and VA treatment records as well as the report of VA examinations dated in August 2010 and January 2013.  However, the Board observes that the evidence of record does not show that the Veteran had hypertension in service, at separation, or until decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran's service treatment records do not show any treatment, complaints or diagnosis of hypertension during service.  The September 1970 examination report prior to separation shows the Veteran's heart and vascular system were again evaluated as normal.  At the time of the examination, the Veteran's blood pressure reading was 126/86.  On the associated medical history report, the Veteran did not mark any symptomatology that would indicate hypertension. 

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of hypertension since service.  Significantly, it was not until 2003, more than three decades after the Veteran's discharge from service do his private treatment records show he was diagnosed with hypertension, based on pressure reading with diastolic blood pressure is predominantly 90 mm. and he has since been treated for hypertension.  The private treatment records show an assessment of hypertension as early as 1999, but his blood pressure reading was only 112/68, and subsequent private treatment records do not show diagnosis of hypertension until 2003.  

Essentially, there is no evidence of hypertension first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 27 year time span between his separation from service and the first evidence of hypertension.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to in-service injury, the Veteran contends that his hypertension is related to his in-service exposure to Agent Orange.   Notably, a veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.   Here, the Veteran's service personnel records reflect that he was stationed in Vietnam from July 1968 to September 1970. According, his exposure to herbicides, including Agent Orange, is presumed. 

Hypertension, however, is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), and service connection for hypertension due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In this case, the Veteran has not submitted any medical or scientific evidence that shows a positive association between hypertension and his period of service, to include exposure to Agent Orange.  In the absence of any evidence suggestive of a direct causally relationship between the Veteran's hypertension and his period of service, to include exposure to Agent Orange, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's hypertension and his period of service, to include herbicide exposure, has not been shown.  As such, the Board finds that service connection on a direct basis, to include as due to herbicide exposure, is not warranted.

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his hypertension is proximately caused or aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310. 

While the Veteran may believe he has hypertension as secondary to his service-connected diabetes mellitus, he does not have training in the medical field and the weight of the more probative medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran has hypertension related to service-connected diabetes mellitus.

The record contains the medical opinions of the VA examiner who conducted the January 2013 VA examination and provided a March 2014 addendum medical statement.  The VA examiner concluded that based on a review of the record, it was less likely than not that the Veteran's hypertension was proximately due to or aggravated by his service-connected diabetes mellitus.  In support of this medical conclusion, the VA examiner noted that the Veteran has been diabetic for over twenty years but his complications of diabetes did not include renal involvement.  The VA examiner further stated that in order for hypertension to be proximately caused or aggravated by diabetes mellitus there would be evidence of renal complications.  See March 2014 addendum medical statement to January 2013 VA examination report.  The Board finds it pertinent that there is no medical opinion to the contrary. 

The Board has also considered the Veteran's own assertions regarding a possible connection between his hypertension and his service-connected diabetes mellitus.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the determinative issue involves a medical opinion, and there must be competent medical evidence to the effect that the claim is plausible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). Notably, the question of whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  In contrast, the VA l examiner has opined against a finding that the Veteran's hypertension is proximately caused or aggravated by his service-connected diabetes mellitus.

In sum, the medical evidence does not show any complaints or medical findings indicative of hypertension during service or for two decades thereafter, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's hypertension is proximately caused or aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  Service connection for hypertension is not warranted. 


ORDER

Entitlement to an initial disability rating higher than 20 percent prior to January 20, 2013, and thereafter in excess of 40 percent for service-connected diabetes mellitus, is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


